Citation Nr: 0723256	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  00-09 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for kidney disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In November 2002, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Los Angeles 
RO.  A transcript of the hearing is of record.

When the case was most recently before the Board in September 
2006, it was decided in part and remanded in part.  


FINDING OF FACT

A chronic kidney disorder was not present within one year 
after the veteran's discharge from service, and no current 
kidney disorder is etiologically related to service.


CONCLUSION OF LAW

Kidney disability was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claim was initially 
adjudicated before the enactment of the VCAA in November 
2000.  The originating agency provided the veteran with the 
notice required under the VCAA, to include notice that the 
veteran should submit all pertinent evidence in his 
possession, by a letter mailed in October 2004.  The veteran 
was provided with the requisite notice with respect to the 
disability-rating and effective-date elements of his claim in 
a May 2006 supplemental statement of the case.    
  
In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA and private 
treatment records and service medical records.  Additionally, 
the veteran's claim was previously remanded by the Board in 
order to obtain medical records from Germany where the 
veteran was treated.  The veteran has also been afforded an 
appropriate VA examination.  The veteran has not identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  

Following the receipt of all pertinent evidence, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests calculi of 
the kidney or nephritis to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has a current kidney disability 
that is etiologically related to service.  

The veteran was provided several VA examinations to determine 
the etiology of any current renal disability.  An April 1995 
VA examiner stated that there were no findings suggesting a 
urological disease.  In a March 2004 VA examination report, 
based on review of the claims folder and laboratory results, 
the examiner concluded that the veteran did not have any 
decreased renal function and it was not as likely that he had 
any renal involvement during service.  In September 2005, the 
veteran underwent a renal ultrasound in conjunction with VA 
examination.  It showed a right midpole stone without 
evidence of hydronephrosis and multiple bilateral renal 
cysts.  The examiner stated that further examination was 
required to render an opinion, but that the veteran had 
declined to follow through with the additional evaluations.  
However, in letters to VA in September 2005 and June 2006, 
the veteran expressed his displeasure and stated he had never 
refused to cooperate or undergo additional examinations.  The 
Board subsequently remanded the case for a new VA 
examination.

In the most recent VA examination conducted in January 2007, 
the examiner diagnosed the veteran with proteinuria after 
examining the veteran and reviewing  veteran's claims files.  
The examiner opined that the while the veteran does have what 
could be described as mild proteinuria on urinalysis, his 
kidney function as represented by the BUN and creatinine 
laboratory results is normal.  The examiner further noted 
that although the veteran claimed to have been diagnosed with 
nephrolithiasis and hypertension while on active duty in 
1975, the records do not support these claims.  He therefore 
concluded any opinion linking the proteinuria to the 
veteran's period of active duty would require speculation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In fact, there is no medical evidence of a chronic kidney 
disorder within one year after the veteran's discharge from 
service or of a nexus between a current kidney disorder and 
the veteran's military service.  Although the veteran might 
sincerely believe that he has a current kidney disability as 
a result of his military service, this is not competent 
evidence of the alleged nexus  since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim.

ORDER

Service connection for a kidney disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


